Citation Nr: 1236036	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION


The Veteran served on active duty from October 1975 to October 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision by the Oakland, California Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In March 2009, the Veteran had a hearing before a Veterans Law Judge (VLJ), a Member of the Board.

In November 2011, the Board remanded the case to the RO via the AMC, for the development of additional evidence. Additional evidence was obtained, and the RO prepared a supplemental statement of the case.

Effective in February 2012, the VLJ who heard the Veteran's testimony at the March 2009 hearing was designated to serve as the Acting Chairman of Board. As the Board's Acting Chairman, that VLJ is no longer available to consider the Veteran's appeal as an individual member of the Board.

Because an appellant has the right to a hearing before a VLJ who adjudicates his or her appeal, the Board offered the Veteran the opportunity to testify at another hearing. The Veteran responded, indicating that he did want to appear at a hearing at his local RO before a Board VLJ who will be assigned to decide his appeal. The Board therefore remands the case for the Veteran to have a new Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Oakland, California, RO, before a Board VLJ who is to be assigned to adjudicate the Veteran's appeal. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


